DOAN, J.
— I concur with my associates in the result reached in this case. The demurrer is urged upon the ground that, “in order to constitute the crime known as assault with intent to commit rape, ” it is necessary to allege the facts constituting the assault, and to allege the intent to commit the acts constituting the crime of rape; that to allege an intent to “commit the offense of rape upon said Esther Power” in those words only is not sufficient, as these words only allege a legal conclusion. The appellant has argued at length that the allegation of the assault is insufficient, in that the indictment, instead of stating the facts that constitute an assault has simply alleged “did make an assault,” thus giving the name of the offense, instead of the facts that constitute it. Without conceding this theory to be-correct, it does not avail him in this instance, because a careful reading of the *450indictment discloses that the words, “hy then and there, without the consent of the said Esther Power, hy force, threats and violence, attempting to have sexual intercourse with her, the said Esther Power,” as they appear in the body of the indictment, and were perhaps intended by the pleader to refer to the crime of rape therein alleged to have been intended by the defendant, do, by a strict grammatical construction of the text, refer to the assault, and supply the omission that is so severely criticised by the appellant. The indictment as it reads is equivalent to the following paraphrase of it: “Did then and there unlawfully, willfully and feloniously make an assault in and upon the person of one Esther Power, a female, by then and there, without the consent of the said Esther Power, by force, threats and violence, attempting to have sexual intercourse with her, the said Esther Power, with the intent then and there upon the part of him, the said R. E. Daggs, to commit the crime of rape upon the said Esther Power, she, the said Esther Power, not being then and there the wife of the said R. E. Daggs.” A consideration of the allegations of the facts, or of the commission of the acts, constituting the crime of rape, with the intent to commit which the defendant is intended to be charged, reveals a fatal defect in the indictment. It is not sufficient in charging an assault with intent to commit an offense to stop with the name of such offense, without stating the intent to commit the acts, constituting such offense, any more than it would be sufficient in alleging the perpetration of an offense to stop with the allegation that the defendant did perpetrate such an offense, calling it by name, without stating that he committed the acts constituting such offense. >
The crime of rape is defined by our statute to be “an act of sexual intercourse accomplished with a female, not the wife of the perpetrator, under either of” six several conditions therein stated, only two of which would be applicable herein: “ (3) When she resists, but her resistance is overcome by force or violence. (4) When she is prevented from resisting by threats of immediate and great bodily harm. ...” This indictment does not allege the intent of the defendant to accomplish an act of sexual intercourse with Esther Power under either of these conditions. The statement that sexual intercourse on any given occasion is rape is the statement of a legal conclusion. In the allegation of this indictment that “the defendant did make an assault upon the person of *451one Esther Power, a female, with intent then and there upon the part of him, the said R. E. Daggs, to commit the offense of rape upon said Esther Power,” the intent is addressed to the legal conclusion; whereas, it is incumbent upon the pleader to state the acts to commit which the intent was addressed, and let the court determine whether or not they constitute the offense stated by him in such legal conclusion. The pleader may have intended the words, “by then and there, without the consent of the said Esther Power, by force, threats and violence, attempting to have sexual intercourse with her, the said Esther Power,” to state the manner in which, or the conditions under which, the defendant attempted to commit the acts constituting the rape that he alleged it was the intent of the defendant to commit, but, as above stated, these qualifying words by proper grammatical construction refer to the assault, and not to the intended rape. If the indictment had read “by then and there, without the consent of the said Esther Power, by force, threats and violence, having sexual intercourse with her, ...” these words might have been regarded as a statement of the acts and manner of the perpetration of the acts intended by him, and as therefore designating the offense. Such an indictment would present the question whether alleging an intent to accomplish the act of sexual intercourse with a female by force and violence is sufficient to charge an intent to rape without alleging the further intent to overcome by such force or vio-' lence her resistance.
The California supreme court holds “that an indictment charging sexual intercourse with a female, . . . accomplished by force and violence,” is sufficient, on the presumption that such force and violence overcomes her resistance, and have only insisted- that the evidence sustain the allegation by showing that it was genuine force and bona -fide resistance. The old precedent in People v. Brown, 47 Cal. 477, seems to have been practically followed by that court from that time to the present. The indictment in that ease charged the defendant with an assault “with intent then and there to commit an act of sexual intercourse with the said Julia Dow, by force and violence, and against her will.” Of this indictment the supreme court said: “The indictment we think-good in substance, though not so well drawn as to become a valuable precedent in criminal pleadings.” The correct rule of law on this subject is tersely stated by Mr. Justice *452Clifford in United States v. Cook, 17 Wall. (U. S.) 168, 21 L. Ed. 538: “Offenses created by statute, as well as offenses at common law, must be accurately and clearly described in an indictment. ... It is universally true that no indictment is sufficient if it does not accurately and clearly allege all the ingredients of which the offense is composed. With rare exceptions, offenses consist of more than one ingredient, and in some eases of many; and the rule is universal that every ingredient of which the offense is' composed must be accurately and clearly alleged in the indictment, or the indictment will be bad and may be quashed on motion, or the judgment may be arrested or be reversed on error.” This rule has been adopted and followed in Oklahoma, and on this authority it was held in the case of Young v. Territory, 8 Okl. 525, 58 Pac. 727, that, “in charging an assault with intent to commit a felony, the essential elements of the felony should be set out. The attempted crime not being consummated, the gist of the offense consists of the intent with which the assault was committed. It must, therefore, be distinctly alleged and proved. It must be alleged and proved that the assault was made with that specific intent. The indictment under consideration does not specifically aver the acts constituting any felony known to our statutes. . . . The only averment in the indictment as to the intent is ‘and her, the said Ethel Gray, did wound and ill-treat, with intention, her, the said Ethel Gray, and against her will, feloniously to ravish and carnally know.’ There are none of the elements contained in the second subdivision definding rape embraced in this allegation. The third is: ‘Where she resists, but her resistance is overcome by force or violence.’ This statute was defined and interpreted in Sowers v. Territory, 6 Okl. 436, 50 Pac. 257, and it was there held that it must appear that the prisoner intended to gratify his passions at all events, and notwithstanding the utmost resistance of the woman. One is not guilty of rape, under this subdivision, even though he have sexual intercourse with a woman against her will, unless she resists and her resistance is overcome by force or violence. There is no allegation that the defendant intended to have sexual intercourse with the said Ethel Gray by force and violence sufficient to overcome any resistance she might make. This is necessary in order to constitute rape under this subdivision. . . . The defendant must have intended to use the amount of force necessary to over*453come her resistance, and all the resistance she might make. ... It must be alleged that defendant assaulted the female with intent then and there to have sexual intercourse with the said Ethel Gray, and by force or violence to overcome her resistance. . . . The averment in the indictment that he intended to ravish and carnally know her against her will is not equivalent to the requirements of the statute.” And such has been the rule in that jurisdiction from that time to the present.
I consider this a correct declaration of the law on this subject; but, although this matter is discussed at length by the parties in their briefs, I scarcely think it is presented in this case, for the reason that the allegations in the indictment are not sufficient to bring this case even under the California rule which is invoked by the respondent. 1. The force, threats and violence are alleged in this indictment of the assault, and not of the intended rape. 2. To apply those qualifying words to the intended sexual intercourse depended on in this case to constitute the crime of rape would not only do violence to the grammatical construction of the sentence, but would even then not avail the pleader, for these words thus applied utterly fail to characterize or define the offense of rape. Such construction would cause the indictment to charge that the defendant intended to commit the offense of rape upon the said Esther Power “by then and there, without the consent of the said Esther Power, attempting to have sexual intercourse with her by force, threats and violence.” Rape is nowhere defined as an attempt to have sexual intercourse under any given circumstances. If we should give the language used that construction, the indictment fails to charge anything. If this was an indictment charging an attempt to rape, or if, under an indictment charging rape by the allegation of the elements constituting rape, a conviction of an attempt to rape was asked upon proof of such an attempt, and a failure to prove accomplishment, we might go into the further consideration of this question, but this indictment was not presented as an indictment for “an attempt to commit rape,” nor as an indictment for an “assault with intent to attempt to commit rape.” Rape is by paragraph 230 of our Penal Code of 1901 defined to be “an act of sexual intercourse, accomplished [not attempted] with a female, not the wife of the perpetrator” under the circumstances therein set forth. Decisions of interest on this subject *454may be found in Croomes v. State, 40 Tex. Cr. 672, 51 S. W. 924, 53 S. W. 882 ; McAvoy v. State, 41 Tex. Cr. 56, 51 S. W. 928; People v. Collins, 5 Cal. App. 654, 91 Pac. 158; Rector v. Territory, 9 Okl. 530, 60 Pac. 275; People v. Jaillies, 146 Cal. 301, 79 Pac. 965; People v. Gardner, 98 Cal. 127, 32 Pac. 880; Langan v. State, 27 Tex. App. 498, 11 S. W. 521; People v. Lee, 107 Cal. 477, 40 Pac. 754; People v. Ward, 110 Cal. 369, 42 Pac. 894.